Judgment of the Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting defendant of the crime of violating section 106, subdivision 5, paragraph (a), of the Alcoholic Beverage Control Law, and sentencing him to pay a fine of twenty-five dollars or to serve five days in the city prison, and order denying motion to dismiss, reversed on the law, information dismissed and fine remitted. The evidence is insufficient to establish that the crime charged was committed. Lazansky, P. J., Carswell, Davis, Johnston and Taylor, JJ., concur.